           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 CHRISTINA MOORE,                            )
                                             )
                      Plaintiff,             )
                                             )
 -vs-                                        )      Case No. CIV-18-0019-F
                                             )
 NANCY A. BERRYHILL, Acting                  )
 Commissioner of Social Security             )
 Administration,                             )
                                             )
                      Defendant.             )

                                        ORDER

        Plaintiff filed this action pursuant to 42 U.S.C. § 405(g), seeking to appeal the
final decision of the defendant Commissioner denying plaintiff’s application for
disability benefits. The magistrate judge has submitted a Report and
Recommendation (doc. no. 28), recommending that plaintiff’s action be dismissed
without prejudice under Rule 41(b), Fed. R. Civ. P., based on plaintiff’s failure to
prosecute this action and comply with the court’s orders. The Report advised the
parties of their right to file an objection, and further advised that failure to timely
object waives the right to appellate review of the recommended ruling. No objection
has been filed, and no party has requested an extension of time within which to
object.
        Having reviewed the Report, and with no objection having been made to the
Report, the court finds that it agrees with the recommendations of the magistrate
judge and that no purpose would be served by further discussion here.
        The Report’s recommendations are ACCEPTED, AFFIRMED and
ADOPTED. As recommended, the complaint is DISMISSED without prejudice.
        IT IS SO ORDERED this 30th day of April, 2019.




18-0019p001.docx




                                        2
